             Case 1:20-cv-11053-LGS Document 28 Filed 08/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DELAILAH PEREZ, et al.,                                      :
                                              Plaintiffs, :
                                                              :   20 Civ. 11053 (LGS)
                            -against-                         :
                                                              :         ORDER
 NEW YORK CITY, et al.,                                       :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated July 21, 2021, scheduled a telephonic conference for

August 5, 2021, at 10:50 a.m.;

        WHEREAS, pro se Plaintiffs failed to appear for the conference;

        WHEREAS, the Order, dated April 28, 2021, stated that Bellevue Hospital is not a suable

entity and thereafter Defendant “NYC Health Hospitals/Bellevue” was inadvertently terminated

from this action. It is hereby

        ORDERED that “NYC Health Hospitals/Bellevue” is restored as a Defendant in this

action under the corrected name, NYC Health and Hospitals Corporation. It is further

        ORDERED that today’s telephonic conference is rescheduled to August 19, 2021, at

11:30 a.m. The parties shall call (888) 363-4749 and use Access Code 558-3333 at that time. It

is further

        ORDERED that pro se Plaintiffs send a letter (including the case name and number

above) to the Court upon receiving this Order and state whether they intend to proceed with this

case. Plaintiffs shall either (1) mail the letter to the Court’s Pro Se Intake Office, 40 Foley

Square, New York, NY 10007 or (2) email the letter to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Plaintiffs may call the Court’s Pro Se Intake unit
          Case 1:20-cv-11053-LGS Document 28 Filed 08/05/21 Page 2 of 2


at (212) 805-0175. Plaintiffs are advised that if they fail to appear at the August 19 conference

and fail to send the letter stating their intention to proceed, this case may be dismissed.

       For legal assistance, Plaintiffs are advised that the New York Legal Assistance Group

provides a Legal Clinic for Pro Se Litigants in the Southern District of New York. Plaintiffs may

make an appointment at https://nylag.org/pro-se-clinic/ or by calling (212) 659-6190.

       The Clerk of Court is respectfully directed to (1) mail this order to pro se Plaintiffs, (2)

restore Defendant “NYC Health Hospitals/Bellevue” to this action and (3) amend on the docket

“NYC Health Hospitals/Bellevue” to read NYC Health and Hospitals Corporation.

Dated: August 5, 2021
       New York, New York




                                                  2
